Name: 2008/370/EC: Decision of the European Parliament and of the Council of 10 April 2008 on the mobilisation of the European Globalisation Adjustment Fund in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management
 Type: Decision
 Subject Matter: management;  employment;  Europe;  EU finance;  economic policy;  leather and textile industries;  mechanical engineering
 Date Published: 2008-05-16

 16.5.2008 EN Official Journal of the European Union L 128/6 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 10 April 2008 on the mobilisation of the European Globalisation Adjustment Fund in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (2008/370/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 28 thereof, Having regard to Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 on establishing the European Globalisation Adjustment Fund (2), and in particular Article 12(3) thereof, Having regard to the Commission proposal, Whereas: (1) The European Globalisation Adjustment Fund (the Fund) was established to provide additional support to workers who suffer from the consequences of major structural changes in world trade patterns and to assist them with their reintegration into the labour market. (2) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the Fund within the annual ceiling of EUR 500 million. (3) On 12 September 2007 Malta submitted an application to deploy the Fund, in respect of redundancies in the textile sector, specifically for workers made redundant by VF (Malta) Ltd and Bortex Clothing Industry Co Ltd. The application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. (4) On 9 October 2007 Portugal submitted an application to deploy the Fund, in respect of redundancies in the automobile sector, specifically for workers made redundant by Opel in Azambuja, Alcoa Fujikura in Seixal and Johnson Controls in Portalegre. The application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. (5) The Fund should, therefore, be mobilised in order to provide a financial contribution for the applications, HAVE DECIDED AS FOLLOWS: Article 1 For the general budget of the European Union for the financial year 2008, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 3 106 882 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 10 April 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President D. RUPEL (1) OJ C 139, 14.6.2006, p. 1. Agreement as amended by Decision 2008/29/EC of the European Parliament and of the Council (OJ L 6, 10.1.2008, p. 7). (2) OJ L 406, 30.12.2006, p. 1.